831 F.2d 306
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edwin H. BANTA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3404
United States Court of Appeals, Federal Circuit.
September 15, 1987.

Before PAULINE NEWMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. NY08318710106, denying Edwin H. Banta's request to redeposit his contributions into a Civil Service retirement annuity account, is affirmed.

OPINION

2
Mr. Banta contends that the Board misinterpreted or disregarded his medical evidence.  Petitioner further asserts that the notice regarding the redeposit of retirement contributions, on his application for refund, is unclear.  The notice was as follows:


3
If you have more than 5 years of service you may be entitled to annuity rights which will be forfeited by payment of this refund unless you are later reemployed subject to the Civil Service Retirement law.


4
Petitioner states he did not understand its import until several years later when he received a similarly worded notice from the Office of Workers Compensation Programs.


5
The Board found that Mr. Banta was competent to understand the consequences of his election to withdraw his contributions, See Yarbrough v. Office of Personnel Management, 770 F.2d 1056 (Fed.  Cir. 1985), and that the notice was clear.  Mr. Banta has not been reemployed, and thus remains ineligible to redeposit his refunded contributions.  Having considered the record and appellant's arguments, we conclude that the Board's decision was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law.  See 5 U.S.C. Sec. 7703(c).